Citation Nr: 0727472	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-12 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, type 2, to include as secondary to Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to January 
1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  In April 2007, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to service connection for a sleep disorder.

2.  In April 2007, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.

3.  The veteran's medically linked post-traumatic stress 
disorder (PTSD) stressor has not been corroborated by 
credible supporting evidence.

4.  An unappealed March 2004 rating decision denied the 
veteran's claim of entitlement to service connection for 
diabetes mellitus.

5.  Evidence associated with the claims file since the 
unappealed March 2004 rating decision is not material and 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for diabetes 
mellitus, type 2, to include as secondary to Agent Orange 
exposure.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for a sleep disorder, have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2006).

2.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a skin disorder, have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), 
(c) (2006).

3.  PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.125 (2006).

4.  The evidence received since the March 2004 rating 
decision is not new and material, and therefore, the claim of 
entitlement to service connection for diabetes mellitus, type 
2, to include as secondary to Agent Orange exposure, is not 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Sleep Disorder and Skin Disorder

In May 2005, the veteran filed claims for service connection 
for a sleep disorder and a skin disorder.  By a rating 
decision dated in November 2005, the issues of service 
connection for a sleep disorder and a skin disorder were 
denied.  The veteran perfected an appeal to these issues in 
March 2006.  In a statement received in April 2007, the 
veteran stated that he wished to withdraw the issues of 
service connection for a sleep disorder and a skin disorder.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may 
be made by the veteran or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to these issues, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal as to the issues of entitlement to 
service connection for a sleep disorder and a skin disorder.  
As a result, no allegation of error of fact or law remains 
before the Board for consideration with regard to the issues 
of entitlement to service connection for a sleep disorder and 
a skin disorder.  As such, the Board finds that the veteran 
has withdrawn his claims as to these issues, and accordingly, 
the Board does not have jurisdiction to review the appeal as 
to the issues of entitlement to service connection for a 
sleep disorder and a skin disorder, and they are dismissed.

VCAA

With respect to the veteran's remaining claims, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in June 2005 satisfied the duty 
to notify provisions.  An additional letter was also provided 
to the veteran in March 2006.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the case of a claim to reopen a previously denied issue, the 
VCAA explicitly provides that "[n]othing in [38 U.S.C.A. § 
5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  However, VA has 
a duty, in order to assist the veteran, to obtain records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran's 
service medical records, VA medical treatment records, and 
indicated private medical records have been obtained.  There 
is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

PTSD

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

The veteran's service medical records are negative for any 
complaints, symptoms or diagnoses of psychiatric disorders.

A January 1976 VA medical report gave an assessment of 
anxiety.

The May 2005 claim for service connection for PTSD stated 
that the veteran

served in Viet Nam from 1969 to 1970, he 
served with the 32nd Medical Depot, [Cam 
Rahn] Bay.  There were several attacks on 
the area where he was station[ed] and 
many soldiers were killed, his assignment 
took him all over Viet Nam to deliver 
supplies, exposing him to all kinds of 
dangers and fighting.

A May 2005 VA mental health consultation note stated that the 
veteran's trauma was "that he was delivering, medical 
supplies to another unit when the truck was under attack from 
snipers.  His fellow soldier in the truck was shot."  No 
diagnosis was made.

In a July 2005 stressor statement, the veteran stated that 
between January 1969 and January 1970, while assigned to the 
32nd Medical Depot at Cam Rahn Bay, "[w]e were hit by mortar 
rounds and we were hit, men were killed and some wounded this 
was a very bad time for me."

In a July 2005 statement, the veteran stated "I served in 
Viet Nam in 1969, assigned [to the] 32nd Medical Depot, [Cam 
Rahn] Bay, Viet Nam.  I was involved in the fighting and many 
times my unit was fired on and we had to fight for our 
lives."

An August 2005 VA psychiatry assessment report gave a 
diagnosis of PTSD.

A November 2005 VA psychiatry assessment report stated that 
the veteran's trauma was "that he was delivering, medical 
supplies to another unit when the truck was under attack from 
snipers.  His fellow soldier in the truck was shot."  The 
diagnosis was PTSD.

In a transcript of an April 2007 videoconference hearing 
before the Board, the veteran stated that he was shot at when 
he got off an airplane in Vietnam in January 1969, while he 
was unarmed.  He stated that the people getting off the 
airplane were put in vehicles to get them away from the 
incoming fire.  The veteran also stated that in November or 
December 1969, his unit was attacked with mortar rounds 
during daylight hours.  He stated that his unit was 
repeatedly attacked with mortar rounds at night.  The veteran 
stated that he used to deliver medical supplies to other 
areas of Vietnam.  He reported that he was never ambushed 
while on a convoy.  The veteran stated that he saw casualties 
upon his arrival to Vietnam.  He reported that after landing 
at the airstrip, he saw casualties while he was being 
transported away on a jeep.

In this case, no objective evidence exists to establish that 
the veteran "engaged in combat with the enemy."  See 
VAOPGCPREC 12-99; 65 Fed. Reg. 6257 (2000).  The veteran's 
military decorations include the National Defense Service 
Medal, the Vietnam Service Medal, and the Vietnam Campaign 
Medal.  He did not earn any decorations, medals, badges, 
ribbons, or awards indicative of participation in combat.  
For these reasons, the Board concludes that the veteran's 
service records do not indicate that he engaged in combat 
with the enemy.  Accordingly, the veteran's service records 
or other corroborative evidence must substantiate or verify 
the veteran's claimed stressors.

The Board notes that the only medical evidence of record that 
provides both a diagnosis of PTSD and a summary of a stressor 
is the November 2005 VA psychiatry assessment report.  This 
report stated that the veteran's trauma was "that he was 
delivering, medical supplies to another unit when the truck 
was under attack from snipers.  His fellow soldier in the 
truck was shot."  Accordingly, this event is the only 
stressor that has been medically linked to the veteran's 
currently diagnosed PTSD.  This same stressor was also 
mentioned in the May 2005 VA mental health consultation note.  
However, the veteran has not provided any other information 
to help VA corroborate this stressor.

The information provided in the May 2005 claim and the July 
2005 statements generally mentioned being fired upon, but 
made no specific mention of the medically linked stressor.  
The information provided in these records also did not 
provide a narrow date range when the incidents occurred or 
the name of the soldier shot.  The Board notes that the 
veteran included more information about his claimed stressors 
in the transcript of an April 2007 videoconference hearing 
before the Board.  However, the information described others 
incidents, specifically an attack on an airfield and mortar 
attacks, which does not correspond to his medically linked 
stressor.

The Board has considered whether any of the information 
provided in the April 2007 transcript could pertain to the 
medically linked stressor.  The veteran stated that he 
delivered medical supplies to other units while in Vietnam, 
which is consistent with his medically linked stressor.  
However, the veteran then stated that he was never ambushed 
while in convoy, which is inconsistent with his statements 
that he was shot at by snipers while delivering medical 
supplies in a truck.  Furthermore, the veteran stated that 
the place he saw casualties was at an airfield which was 
attacked when he first stepped off of a plane on his initial 
arrival in Vietnam.  This is also not consistent with 
delivering medical supplies.  In addition, the veteran stated 
that he saw multiple casualties while he was driving in a 
jeep.  This is not consistent with the statement that the 
casualty occurred while he was in a truck.  As such, the 
medically linked stressor has not been corroborated, and the 
veteran has not provided sufficient information to allow VA 
to conduct a verification search of his medically linked 
stressor.

While VA is obligated to assist a claimant in the development 
of a claim, there is no duty on VA to prove the claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 
1 Vet. App. 406 (1991).  The veteran has not provided names, 
places, and dates of the medically linked stressor.  The 
United States Court of Appeals for Veterans Claims has held 
that the factual data required by VA to provide a successful 
search, such as the names, dates, and places of the 
stressors, "are straightforward facts and do not place an 
impossible or onerous task on the appellant.  The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Id.  As no verified 
stressors are of record, service connection for PTSD is not 
warranted

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the veteran's medically 
linked stressor is not corroborated by credible supporting 
evidence, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus

An unappealed rating decision in March 2004 denied the 
veteran's claim of entitlement to service connection for 
diabetes mellitus on the basis that there was no evidence 
that the disorder was incurred in or caused by military 
service.  The rating decision also concluded that presumptive 
service connection based on exposure to herbicide agents was 
not warranted because the medical evidence did not show that 
the veteran had been diagnosed with diabetes mellitus, type 
2.  The evidence of record at the time of the March 2004 
rating decision consisted of the veteran's service medical 
records and multiple private medical records from September 
2003.
 
The veteran did not appeal the March 2004 rating decision.  
Therefore, the March 2004 rating decision is final based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103 (2006).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In May 2005, a claim to reopen the issue of entitlement to 
service connection for diabetes mellitus, type 2, to include 
as secondary to Agent Orange exposure, was received.  The 
evidence of record received since the March 2004 rating 
decision includes multiple private medical records dated from 
May 2002 to April 2005, VA medical records from May 2005, 
August 2005, and November 2005, and a transcript of an April 
2007 videoconference hearing before the Board.  All of the 
evidence received since the March 2004 rating decision is 
"new" in that it was not of record at the time of the March 
2004 rating decision.

A May 2002 private medical report stated under medical 
history that the veteran "had had acquired type II diabetes 
secondary to his steroid use since the surgery."  Various 
diagnoses and assessments of the veteran's diabetes mellitus 
were given in private medical records dated in July 2002, 
October 2002, April 2003, September 2003, March 2004, June 
2004, September 2004, March 2005, and April 2005.  These 
diagnoses and assessments included "posttransplant 
diabetes," "DIABETES UNCOMPL ADULT TYPE II," "DIABETES 
MELLITUS-insulin dependent . . . Steroid induced," 
"DIABETES MELLITUS-insulin dependent," and "Diabetes type 
II, heart transplant."  VA medical records from May 2005, 
August 2005, and November 2005 stated under medical history 
that the veteran had diabetes mellitus type 2.  In the 
transcript of an April 2007 videoconference hearing before 
the Board, the veteran stated that he was diagnosed with 
diabetes after he had a heart transplant in June 2001.

The additionally submitted medical evidence of record 
repeatedly states that the veteran's diabetes mellitus is 
"posttransplant" and "steroid induced."  Most 
significantly, the May 2002 private medical report 
specifically stated that the veteran's diabetes mellitus was 
"secondary to his steroid use since the surgery."  As the 
additionally submitted evidence relates the current diagnoses 
of diabetes mellitus, type II, to post service events, none 
of the evidence received since the March 2004 rating decision 
raises a reasonable possibility of substantiating the 
veteran's claim of entitlement to service connection for 
diabetes mellitus, type II, and therefore, this evidence is 
not material.  

Since the additional evidence received since the March 2004 
rating decision is not material and does not raise a 
reasonable possibility of substantiating the veteran's claim, 
it does not constitute new and material evidence sufficient 
to reopen the veteran's claim of entitlement to service 
connection for diabetes mellitus, type 2, to include as 
secondary to Agent Orange exposure.  As new and material 
evidence to reopen the finally disallowed claim has not been 
submitted, the benefit of the doubt doctrine is not for 
application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The claim of entitlement to service connection for a sleep 
disorder is dismissed.

The claim of entitlement to service connection for a skin 
disorder is dismissed.

Service connection for PTSD is denied.

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for diabetes mellitus, type 2, to include as 
secondary to Agent Orange exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


